Exhibit 10.3


EXECUTIVE EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) entered into between Tony D. Bartel
(“Executive”) and GameStop Corp. (the “Company”), collectively referred to as
the “Parties,” on May 10, 2013.


The Parties hereby agree as follows:


1. Executive’s Position/Duties.  Executive will continue to be employed as the
President of the Company, and shall have all of the duties and responsibilities
of that position.  Executive agrees to dedicate all of his working time (during
normal working hours other than during excused absences such as for illness or
vacation), skill and attention to the business of the Company, agrees to remain
loyal to the Company, and not to engage in any conduct that creates a conflict
of interest to, or damages the reputation of, the Company. Executive shall be
subject to and abide by all policies promulgated by the Company from time to
time, including the Company’s Anti-Hedging Policy, Claw-back Policy and Code of
Ethics.
 
2. At-Will Nature of Employment.  Executive’s employment under this Agreement
will be “at will” and therefore may be terminated by either party at any time in
accordance with Sections 4 and 5, below.
 
3. Compensation.
 
(a) Base Salary.  The Company shall provide Executive with an annual base salary
of no less than $830,000, paid in accordance with the Company’s normal payroll
policies (as adjusted from time to time, the “Base Salary”).
 
(b) Annual Bonus Opportunity.  Each year, Executive will have a reasonable
opportunity to earn an annual cash bonus of 100% of Base Salary (as adjusted
from time to time, the “Target Amount”) based on the achievement of one or more
targets set by the Board of Directors of the Company or its Compensation
Committee (the “Board”).
 
(c) Future Compensation Adjustments.  At or about the same time that
compensation adjustments are considered for senior executives generally (and, in
any case, not less frequently than annually), the Board will review and may
increase Executive’s Base Salary and will consider the issuance to Executive of
additional long term incentive awards.
 
(d) Benefits.  Executive shall be entitled to all benefits, including, but not
limited to, insurance programs, vacation, sick leave and 401(k) benefits, as
afforded other management personnel or as determined by the Board.
 
(e) Expenses.  The Company shall reimburse Executive for reasonable expenses
incurred in the performance of his duties and services hereunder and in
furtherance of the business of the Company, in accordance with the policies and
procedures established by the Company.  No expenses incurred after the cessation
of Executive’s employment shall be subject to reimbursement.
 
 
 

--------------------------------------------------------------------------------

 
4. Termination of Employment.  Upon termination of Executive’s employment with
the Company for any reason, unless otherwise requested by the Board, Executive
will resign from all officer and director positions with the Company and its
affiliates.  Executive’s employment with the Company may be terminated as
follows:
 
(a) Death.  In the event of Executive’s death, Executive’s employment will be
terminated immediately.
 
(b) Disability.  In the event of Executive’s Disability, as defined below,
Executive’s employment will be terminated immediately. “Disability” shall mean a
written determination by a physician mutually agreeable to the Company and
Executive (or, in the event of Executive’s total physical or mental disability,
Executive’s legal representative) that Executive is physically or mentally
unable to perform his duties under this Agreement and that such disability can
reasonably be expected to continue for a period of six consecutive months or for
shorter periods aggregating 180 days in any 12-month period.
 
(c) Termination by the Company for Cause.  The Company shall be entitled to
terminate Executive’s employment at any time if it has “Cause,” which shall mean
any of the following: (i) conviction of, or plea of nolo contendere to, a felony
or any crime involving fraud or dishonesty; (ii) willful misconduct, whether or
not in the course of service, that results (or that, if publicized, would be
reasonably likely to result) in material and demonstrable damage to the business
or reputation of the Company; (iii) material breach by Executive of any
agreement with, policy of or duty owed to the Company or any of its
subsidiaries; or (iv) willful refusal by Executive to perform his duties to the
Company or the lawful direction of his or her supervisor that is not the result
of a Disability; provided, however, an act or omission described in clause (iii)
or (iv) will only constitute “Cause” if (A) it is not curable, in the good faith
sole discretion of the Board or its delegate, or (B) it is curable in the good
faith sole discretion of the Board or its delegate, but is not cured to the
reasonable satisfaction of the Board or its delegate within 30 days following
written notice thereof to Executive by the Company (such notice to state with
specificity the nature of the breach or willful refusal).
 
(d) Without Cause.  Either the Company or Executive may terminate Executive’s
employment at any time without cause upon written notice.
 
(e) Termination by Executive with Good Reason.  Executive shall be entitled to
terminate his employment within 12 months after any of the following events
(each of which shall constitute “Good Reason”):
 
(i) a material diminution in Executive’s Base Salary or the Target Amount of
Executive’s annual bonus opportunity;
 
(ii) a material diminution in Executive’s authority, duties, or
responsibilities;
 
(iii) the Company relocates Executive’s principal worksite outside of the
Dallas/Ft. Worth metropolitan area; or
 
-2-
 

--------------------------------------------------------------------------------

 
(iv) in the event of a sale of substantially all the business and assets of the
Company, a failure of the Company to assign, or a refusal of the principal
purchaser of assets to assume, the Company’s then continuing obligations under
this Agreement.
 
Notwithstanding the foregoing, Executive shall notify Company in writing if he
believes Good Reason exists. Such notice shall set forth in reasonable detail
why Executive believes Good Reason exists and shall be provided to the Company
within a period not to exceed 90 days of the initial existence of the condition
alleged to give rise to Good Reason, upon the notice of which the Company shall
have a period of 30 days during which it may remedy the condition.


5. Compensation and Benefits Upon Termination.
 
(a) If Executive’s employment is terminated by reason of death or Disability,
the Company shall pay Executive’s Base Salary, at the rate then in effect, in
accordance with the payroll policies of the Company, through the date of such
termination (in the event of Executive’s death, the payments will be made to
Executive’s beneficiaries or legal representatives) and Executive shall not be
entitled to any further Base Salary or any applicable bonus, benefits or other
compensation for that year or any future year, except as may be provided in
Sections 5(d) or (e) below or an applicable benefit plan or program, or to any
severance compensation of any kind, nature or amount.
 
(b) If Executive’s employment is terminated by Executive without Good Reason; or
by the Company for Cause, the Company will pay to Executive all Base Salary, at
the rate then in effect, through the date of Executive’s termination of active
employment and Executive shall not be entitled to any further Base Salary or any
applicable bonus, benefits or other compensation for that year or any future
year, except as may be provided in an applicable benefit plan or program, or to
any severance compensation of any kind, nature or amount.
 
(c) If Executive terminates his employment for Good Reason or the Company
terminates Executive’s employment without Cause, the Company will pay to
Executive all amounts otherwise payable under this Agreement, at the rate then
in effect, through the date of Executive’s termination, and the following
paragraphs shall apply:
 
(i) Severance and Payment Form.  The Company will pay severance to Executive
equal to (A) two, multiplied by (B) the sum of (1) Base Salary, plus (2) the
Target Amount.  Such amount will be paid to Executive in a lump sum.  The
foregoing notwithstanding, if such termination occurs within 18 months following
a “change in control event” (as defined in Treas. Reg. § 1.409A-3(i)(5)(i) or
any successor provision), then the word “two” in Section 5(c)(i)(A) will be
replaced with “two and one-half.”
 
(ii) Medical Benefits.  Upon Executive’s termination, Executive will be eligible
to elect individual and dependent continuation group health and (if applicable)
dental coverage, as provided under Section 4980B(f) of the Internal Revenue Code
(“COBRA”), for the maximum COBRA coverage period available, subject to all
conditions and limitations (including payment of premiums and cancellation of
coverage upon obtaining duplicate coverage or Medicare entitlement).  If
Executive or one or more of Executive’s covered dependents is eligible for and
elects COBRA coverage, then the
 
-3-
 

--------------------------------------------------------------------------------

 
Company shall pay the full cost of the COBRA coverage for the 18 month period
following Executive’s termination date. Executive (or dependents, as applicable)
shall be responsible for paying the full cost of the COBRA coverage (including
the two percentage administrative charge) after the earlier of (A) the
expiration of 18 months following Executive’s termination date, or
(B) eligibility for coverage under another employer’s medical plan.
 
(iii) Vacation.  Executive shall be entitled to a payment attributable to Base
Salary, at the rate then in effect, for unused vacation accrued.
 
(iv) Service-Based Vesting Conditions.  All service-based vesting conditions
applicable to equity awards held by Executive immediately prior to such
termination will then be deemed satisfied (to the extent not already satisfied).
 
(v) Performance-Based Equity Awards.  With respect to each performance-vested
equity award held by Executive immediately prior to such termination and for
which the performance period is not then complete, such award will remain
outstanding and will vest, if at all, based on actual performance through the
end of the applicable performance period.
 
(d) If Executive’s employment ceases due to his death:
 
(i) all service-based vesting conditions applicable to equity awards held by
Executive immediately prior to such cessation will then be deemed satisfied (to
the extent not already satisfied);
 
(ii) with respect to each performance-vested equity award held by Executive
immediately prior to such cessation and for which the performance period is not
then complete, such award will then vest at the target level; and
 
(iii) the post-termination exercise period of all vested stock options held by
Executive (determined after giving effect to Sections 5(d)(i) and (ii), above)
will extend until the earliest of (A) one year following the cessation of
employment, (B) the expiration of the full option term, or (C) any accelerated
expiration date contemplated by the applicable equity plan or award agreement
(such as in connection with a change in control).
 
(e) If Executive’s employment is terminated by the Company due to a Disability:
 
(i) all service-based vesting conditions applicable to equity awards held by
Executive immediately prior to such termination will then be deemed satisfied
(to the extent not already satisfied).
 
(ii) with respect to each performance-vested equity award held by Executive
immediately prior to such termination and for which the performance period is
not then complete, such award will remain outstanding and will vest, if at all,
based on actual performance through the end of the applicable performance
period; and
 
-4-
 

--------------------------------------------------------------------------------

 
 
(iii) the post-termination exercise period of all vested stock options held by
Executive (determined after giving effect to Sections 5(e)(i) and (ii), above)
will extend until the earliest of (A) one year following the termination of
employment, (B) the expiration of the full option term, or (C) any accelerated
expiration date contemplated by the applicable equity plan or award agreement
(such as in connection with a change in control or in the event of prohibited
competition).
 
(f) Notwithstanding anything to the contrary contained herein, if any amount
payable to Executive by the Company or any of its affiliates (whether under the
Agreement or otherwise) (i) constitutes a “parachute payment” within the meaning
of Section 280G of the Internal Revenue Code (the “Code”), and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code
(the “Excise Tax”), then such payment(s) shall be either (A) delivered in full,
or (B) delivered to such lesser extent as would result in no portion of such
payment(s) benefits being subject to the Excise Tax, whichever of the foregoing
amounts (taking into account applicable federal, state and local income taxes
and the Excise Tax) results in the receipt by Executive of the greatest amount
on an after-tax basis.  To the extent a reduction in payments is required, later
payments will be reduced before otherwise equal earlier payments.
 
6. Release.  The payments, rights and benefits described in Sections 5(c) and
(e) are conditioned on Executive’s execution and delivery to the Company of a
general release of claims against the Company and its affiliates in such form as
the Company may reasonably require (the “Release”) and on such Release becoming
irrevocable within 60 days following Executive’s termination of
employment.  Subject to Section 7, the payments described in Sections 5(c)(i)
and (iii) will be paid or commence to be paid as soon as practicable after the
Release becomes irrevocable, provided, however, that if the 60 day period
following Executive’s termination of employment spans two calendar years, then
such payments will be paid or commence to be paid on the later of such Release
becoming irrevocable or the start of that second calendar year.
 
7. Compliance with Code Section 409A.
 
(a) All provisions of this Agreement shall be interpreted in a manner consistent
with Code Section 409A and the regulations and other guidance promulgated
thereunder.  Notwithstanding the preceding, the Company makes no representations
concerning the tax consequences of Executive’s participation in this Agreement
under Code Section 409A or any other federal, state or local tax
law.  Executive’s tax consequences will depend, in part, upon the application of
relevant tax law, including Code Section 409A, to the relevant facts and
circumstances.
 
(b) Notwithstanding any provision herein to the contrary, in the event that
Executive is determined to be a specified employee within the meaning of Code
Section 409A under the default provisions established thereunder, for purposes
of any payment on termination of employment under this Agreement, payment(s)
shall be made or begin, as applicable, on the first payroll date which is more
than six months following the date of separation from service (or, if earlier,
upon Executive’s death), to the extent required to avoid any adverse tax
consequences under Code Section 409A.  This paragraph should not be construed to
prevent the application of Treas. Reg. §§ 1.409A-1(b)(4) or -1(b)(9)(iii)(or any
successor provisions) to amounts payable hereunder.
 
-5-
 

--------------------------------------------------------------------------------

 
8. Confidentiality/Settlement of Existing Rights.
 
(a) In order to induce Executive to enter into this Agreement, and in order to
enable Executive to provide services on behalf of the Company, the Company will
provide Executive with access to certain trade secrets and confidential or
proprietary information belonging to the Company, which may include, but is not
limited to, the identities, customs, and preferences of the Company’s existing
and prospective clients, customers, tenants or vendors; the identities and
skills of the Company’s employees; the Company’s methods, procedures, analytical
techniques, and models used in providing products and services, and in pricing
or estimating the cost of such products and services; the Company’s financial
data, business and marketing plans, projections and strategies; customer lists
and data; tenant lists and data, vendor lists and data; training manuals, policy
manuals, and quality control manuals; software programs and information systems;
and other information relating to the development, marketing, and provision of
the Company’s products, services, and systems (i.e., “Confidential
Information”). Executive acknowledges that this Confidential Information
constitutes valuable, special and unique property of the Company.
 
(b) Executive agrees that, except as may be necessary in the ordinary course of
performing his duties under this Agreement, Executive shall not, without prior
express written consent of the Company (i) use such Confidential Information for
Executive’s own benefit or for the benefit of another; or (ii) disclose,
directly or indirectly, such Confidential Information to any person, firm,
corporation, partnership, association, or other entity (except for authorized
personnel of the Company) at any time prior or subsequent to the termination or
expiration of this Agreement.
 
(c) By this Agreement, the Company is providing Executive with rights that
Executive did not previously have. In exchange for the foregoing and the
additional terms agreed to in this Agreement, Executive agrees that all Company
Proprietary and Confidential Information learned or developed by Executive
during past employment with the Company and all goodwill developed with the
Company’s clients, customers and other business contacts by Executive during
past employment with the Company is now the exclusive property of the Company,
and will be used only for the benefit of the Company, whether previously so
agreed or not. Executive expressly waives and releases any claim or allegation
that he should be able to use client and customer goodwill, specialized Company
training, or Confidential Information, that was previously received or developed
by Executive while working for the Company for the benefit of any competing
person or entity.
 
9. Return of Company Property.  Executive acknowledges that all memoranda,
notes, correspondence, databases, discs, records, reports, manuals, books,
papers, letters, CD Roms, keys, passwords and access codes,
client/customer/vendor/supplier profile data, contracts, orders, and lists,
software programs, information and records, and other documentation (whether in
draft or final form) relating to the Company’s business, and any and all other
documents containing Confidential Information furnished to Executive by any
representative of the Company or otherwise acquired or developed by him in
connection with his association with the Company (collectively, “Recipient
Materials”) shall at all times be the property of the Company.  Within
twenty-four (24) hours of the termination of his relationship with the Company,
Executive promises to return to the Company any Recipient Materials that are in
his possession, custody or
 
-6-
 

--------------------------------------------------------------------------------

 
control, regardless of whether such Materials are located in Executive’s office,
automobile, or home or on Executive’s business or personal computers. Executive
also shall authorize and permit the Company to inspect all computer drives used
or maintained by Executive during his employment or consulting at the Company
and, if necessary, to permit the Company to delete any Recipient Materials or
Proprietary Information contained on such drives.
 
10. Protective Covenants.  Executive agrees that the following covenants are
reasonable and necessary agreements for the protection of the business interests
covered in the fully enforceable, ancillary agreements set forth in this
Agreement:
 
(a) Definitions.  “Competing Business” means any person or entity that provides
services or products that would compete with or displace any services or
products sold or being developed for sale by the Company during Executive’s
employment, or engages in any other activities so similar in nature or purpose
to those of the Company that they would displace business opportunities or
customers of the Company, including, without limitation, Best Buy Co., Inc.,
Wal-Mart Stores, Inc., Amazon.com, Inc. and Target Corporation and any of their
respective subsidiaries.
 
(b) Recordkeeping and Handling of Covered Items.  Executive agrees to keep and
maintain current written records of all customer contacts, inventions,
enhancement, and plans he develops regarding matters that are within the scope
of the Company’s business operations or that relate to research and development
on behalf of the Company, and agrees to maintain any records necessary to inform
the Company of such business opportunities. All Company Information and other
Company documents and materials maintained or entrusted to Executive shall
remain the exclusive property of the Company at all times; such materials shall,
together with all copies thereof, be returned and delivered to the Company by
Executive immediately without demand, upon termination of Executive’s
relationship with the Company, and shall be returned at a prior time if the
Company so demands.
 
(c) No Interference with Employee/Independent Contractor Relationships.
Executive agrees that until two years after Executive’s employment with the
Company ceases, Executive will not, either directly or indirectly, participate
in recruiting or hiring away any employees or independent contractors of the
Company, or encourage or induce any employees, agents, independent contractors
or investors of the Company to terminate their relationship with the Company,
unless given the prior written consent of the Board to do so.
 
(d) No Interference with Client/Customer Relationships.  Executive agrees that
until two years after Executive’s employment with the Company ceases, Executive
will not induce or attempt to induce any client or customer of the Company to
diminish, curtail, divert, or cancel its business relationship with the
Company.  The restrictions set forth in this paragraph shall apply worldwide,
which the parties stipulate is a reasonable geographic area because of the scope
of the Company’s operations and Executive’s activities.
 
(e) No Unfair Competition.  Executive agrees that until two years after
Executive’s employment with the Company ceases, Executive will not participate
in, work for, or assist a Competing Business in any capacity (as owner,
employee, consultant, contractor, officer, director, lender, investor, agent, or
otherwise), unless given the prior written consent of the
 
-7-
 

--------------------------------------------------------------------------------

 
Board to do so. The restrictions set forth in this paragraph shall apply
worldwide, which the parties stipulate is a reasonable geographic area because
of the scope of the Company’s operations and Executive’s activities. This
paragraph creates a narrowly tailored advance approval requirement in order to
avoid unfair competition and irreparable harm to the Company and is not intended
or to be construed as a general restraint from engaging in a lawful profession
or a general covenant against competition, and is ancillary to the Company’s
agreement contained herein to employ Executive hereunder.  Nothing herein will
prohibit ownership of less than 5% of the publicly traded capital stock of a
corporation so long as this is not a controlling interest, or ownership of
mutual fund investments.  Executive acknowledges and agrees that this subsection
(e) is reasonable and necessary to protect the trade secrets, confidential
information and goodwill of the Company.
 
(f) Remedies.  In the event of breach or threatened breach by Executive of any
provision of Section 10 hereof, the Company shall be entitled to (i) injunctive
relief by temporary restraining order, temporary injunction, and/or permanent
injunction; (ii) recovery of all attorneys’ fees and costs incurred by the
Company in obtaining such relief; and (iii) any other legal and equitable relief
to which may be entitled, including, without limitation, any and all monetary
damages that the Company may incur as a result of said breach or threatened
breach, in each case without the necessity of posting any bond. The Company may
pursue any remedy available, including declaratory relief, concurrently or
consecutively in any order as to any breach, violation, or threatened breach or
violation, and the pursuit of one such remedy at any time will not be deemed an
election of remedies or waiver of the right to pursue any other remedy.
 
(g) Early Resolution Conference.  This Agreement is understood to be clear and
enforceable as written and is executed by both parties on that basis. However,
should Executive later challenge any provision as unclear, unenforceable or
inapplicable to any competitive activity that Executive intends to engage in,
Executive will first notify the Company in writing and meet with a Company
representative and a neutral mediator (if the Company elects to retain one at
its expense) to discuss resolution of any disputes between the parties.
Executive will provide this notification at least fourteen (14) days before
Executive engages in any activity on behalf of a Competing Business or engages
in other activity that could foreseeably fall within a questioned restriction.
The failure to comply with this requirement shall waive Executive’s right to
challenge the reasonable scope, clarity, applicability, or enforceability of the
Agreement and its restrictions at a later time. All rights of both parties will
be preserved if the Early Resolution Conference requirement is complied with
even if no agreement is reached in the conference.
 
11. Assignment.  In the event of a sale of substantially all the business and
assets of the Company, the Company will assign, and will cause the principal
purchaser of such assets to assume, the Company’s then continuing obligations
under this Agreement.  Executive’s obligations under this Agreement are personal
in nature and may not be assigned by Executive to another Person.
 
12. Notices.  All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered or on the date deposited in a receptacle
maintained by the United States Postal Service for such purpose, postage
prepaid, by certified mail, return receipt requested, or by express mail
 
-8-
 

--------------------------------------------------------------------------------

 
or overnight courier, addressed to: (a) in the case of Executive, to his or her
most recent address contained in the Company’s personnel files, or (b) in the
case of the Company, to its headquarters location, c/o its General
Counsel.  Either party may designate a different address by providing written
notice of a new address to the other party.
 
13. Severability.  If any provision contained in this Agreement is determined to
be void, illegal or unenforceable by a court of competent jurisdiction, in whole
or in part, then the other provisions contained herein shall remain in full
force and effect as if the provision that was determined to be void, illegal, or
unenforceable had not been contained herein. In making any such determination,
the determining court shall deem any such provision to be modified so as to give
it the maximum effect permitted by applicable law.
 
14. Waiver, Construction and Modification.  The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by any party. This Agreement may not be
modified, altered or amended except by written agreement of all the parties
hereto.
 
15. Governing Law and Venue.  It is the intention of the parties that the laws
of the State of Texas should govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties hereto without regard to any contrary conflicts of laws principles.
It is stipulated that Texas has a compelling state interest in the subject
matter of this Agreement, and that Executive has or will have regular contact
with Texas in the performance of this Agreement. The agreed upon venue and
personal jurisdiction for the parties on any claims or disputes under this
Agreement is Dallas County, Texas.
 
16. Representation of Executive.  Executive hereby represents and warrants to
the Company that Executive has not previously assumed any obligations that would
prevent him from accepting, retaining and/or engaging in full employment with
the Company, or which Executive could violate in the ordinary course of his
duties for the Company. Further, Executive hereby represents and warrants to the
Company that Executive has not previously assumed any obligations that are
inconsistent with those contained in this Agreement, and that he will not use,
disclose, or otherwise rely upon any confidential information or trade secrets
derived from any previous employment, if Executive has any, in the performance
of his duties on behalf of the Company. Further, Executive acknowledges that he
has read and is fully familiar with the terms of this Agreement, has had a
reasonable opportunity to consider this Agreement and to seek legal counsel, and
after such review, Executive stipulates that the promises made by him in this
Agreement are not greater than necessary for the protection of the Company’s
good will and other legitimate business interests and do not create undue
hardship for Executive or the public.
 
17. Withholding Taxes.  The Company may withhold from any and all amounts
payable under this Agreement such federal, state, local and any other applicable
taxes as the Company determines in its sole discretion are required to be
withheld pursuant to any applicable law or regulation.
 
18. Complete Agreement.  Except for the existing Stock Option Agreements and
Restricted Stock Agreements between the Company and Executive, which, subject to
the provisions of Sections 5(c), (d) and (e) hereof, shall continue in full
force and effect, this
 
-9-
 

--------------------------------------------------------------------------------

 
Agreement contains the complete agreement and understanding concerning the
employment arrangement between the parties and will supersede all other
agreements, understandings or commitments between the parties as to such subject
matter.  However, for avoidance of doubt, each equity award issued by the
Company is subject to the terms of any plan under which it was issued (each, as
amended from time to time, an “Applicable Plan”) and, in the event of any
conflict between this Agreement and an Applicable Plan, the Applicable Plan will
govern.  The parties agree that neither of them has made any representations
concerning the subject matter of this Agreement except such representations as
are specifically set forth herein. The parties agree that, except as
specifically contemplated by this Agreement, this Agreement supersedes any other
agreement, plan or arrangement that may now exist that may otherwise apply to or
include Executive regarding employment, severance or retention benefits
(including, without limitation, that certain Amended and Restated Executive
Employment Agreement between the Parties dated as of December 31, 2008, as
amended), that any such agreements, plans or arrangements are hereby terminated
with respect to Executive and that none of the Company nor any affiliate of the
Company will have any liability or obligation to Executive, his heirs,
successors or beneficiaries with respect to the existence or termination of any
such agreements, plans or arrangements, notwithstanding the terms of any of
them.
 
19. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Company, its successors, legal representatives and assigns,
and upon Executive, his heirs, executors, administrators and representatives.
 
20. Captions.  The Section and other headings used in this Agreement are for the
convenience of the parties only, are not substantive and shall not affect the
meaning or interpretation of any provision of this Agreement.
 
21. Counterparts.  This Agreement may be signed in counterparts, which together
shall constitute one and the same agreement.
 


[SIGNATURE PAGE FOLLOWS]



-10-
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties agree to each of the foregoing terms on the
first date above written.
 
TONY D. BARTEL




/s/ Tony D. Bartel






GAMESTOP CORP.




By:           /s/ Robert A. Lloyd


Name:      Robert A. Lloyd


Title:        Executive Vice President & Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




 

   -11-  

 